Exhibit 10.1

FIFTH AMENDMENT TO LEASE

(EXPANSION)

This Fifth Amendment to Lease (the “Agreement”) is entered into as of
October 28, 2015, by and between WESTPORT OFFICE PARK, LLC, a California limited
liability company (“Landlord”), and IMPERVA, INC., a Delaware corporation
(“Tenant”), with respect to the following facts and circumstances:

A. Landlord and Tenant are parties to that certain Lease Agreement dated
February 12, 2008, as amended by a First Amendment to Lease dated February 12,
2010, a Second Amendment to Lease dated May 16, 2012, a Third Amendment to Lease
dated August 22, 2012, and a Fourth Amendment to Lease dated May 6, 2015 (the
“Fourth Amendment”, and collectively, the “Original Lease”), of certain premises
commonly known as Suites 100, 101 and 200 in the 3400 Bridge Building and Suite
101 in the 3200 Bridge Building (together, the “Existing Space”), and more
particularly described in the Original Lease. Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
Original Lease. As used herein, the term “Lease” means the Original Lease as
amended by this Agreement.

B. Landlord and Tenant desire to amend the Original Lease to add additional
space on the terms and conditions provided herein.

IT IS THEREFORE, agreed as follows:

1. As used in this Agreement and the Lease, the following terms have the
following meanings:

“3200 Bridge Building” means the building commonly known as 3200 Bridge Parkway,
Redwood City, California.

“3400 Bridge Building” means the building commonly known as 3400 Bridge Parkway,
Redwood City, California.

“Suite 201 Third Expansion Space” means a portion of the 3200 Bridge Building
commonly known as Suite 201, containing approximately 7,315 rentable square feet
of area, and more particularly shown on Exhibit “B-5” attached hereto.

“Suite 201 Third Expansion Space Commencement Date” shall mean November 1, 2015.

2. Effective on the Suite 201 Third Expansion Space Commencement Date, the
Premises shall be expanded to include the Suite 201 Third Expansion Space.
Accordingly, effective on the Suite 201 Third Expansion Space Commencement Date,
Landlord leases the

 

-1-



--------------------------------------------------------------------------------

Suite 201 Third Expansion Space to Tenant and Tenant leases the Suite 201 Third
Expansion Space from Landlord, and the following terms of the Original Lease are
amended as follows:

2.1 The Suite 201 Third Expansion Space is added to the Premises such that the
Premises shall be comprised of the Existing Space and the Suite 201 Third
Expansion Space, and Exhibit “B-5” attached hereto is hereby added to
Exhibit “B” to the Original Lease.

2.2 Tenant’s Building Percentage with respect to the 3200 Bridge Building shall
be 64.78%.

2.3 Tenant agrees to pay Landlord a Base Rent for the Suite 201 Third Expansion
Space in accordance with the following schedule:

 

Period

   Monthly Base Rate  

11/01/2015 – 12/31/2015

     Abated * 

01/01/2016 – 10/31/2016

   $ 27,431.25   

11/01/2016 – 10/31/2017

   $ 28,254.19   

11/01/2017 – 10/31/2018

   $ 29,101.81   

11/01/2018 – 10/31/2019

   $ 29,974.87   

11/01/2019 – 10/31/2020

   $ 30,874.11   

11/01/2020 – 12/31/2020

   $ 31,800.34   

 

* See Section 2.8

The Base Rent for the third month after the Suite 201 Third Expansion Space
Commencement Date shall be payable upon the execution of this Agreement. The
Base Rent for the Suite 201 Third Expansion Space shall be payable in the manner
provided for in the Original Lease.

2.4 The Term with respect to the Suite 201 Third Expansion Space shall be
coterminous with the Existing Space. In the event that Tenant exercises its
extension option under the Lease or the Lease is terminated in accordance with
its terms, such extension or termination shall apply to the entire Premises then
subject to the Lease (including the Suite 201 Third Expansion Space).

2.5 The Maximum Parking Allocation is increased by 24.

2.6 Tenant’s Share of Operating Expenses and of Taxes shall be determined
separately for the Existing Space and the Suite 201 Third Expansion Space.

2.7 The following is added as a new Article 58 to the Original Lease:

“ARTICLE 58.”

TENANT’S RIGHT OF FIRST OFFER

58.1 As used herein, “Offer Space” means Suite 200 in the 3200 Bridge Building.
Landlord may from time to time give Tenant a written notice (the “Availability
Notice”) identifying the particular Offer Space (the “Specific Offer Space”)
that is Available (as defined below). As used herein, “Available” means that the
space (i) is not part of the Premises, (ii) is not then subject to a lease,
(iii) is not then subject to any rights of tenant to renew their lease or expand
their premises as set forth in their lease, and (iv) is not then subject to any
negotiations between Landlord and a prospective tenant or an existing tenant.

 

-2-



--------------------------------------------------------------------------------

58.2 Tenant may inform Landlord (the “Request Notice”) not more than once in any
twelve (12) month period and not within six (6) months after receipt of an
Availability Notice that Tenant desires to lease additional space. Landlord
shall, within ten (10) business days of receiving the properly given Request
Notice, deliver to Tenant an Availability Notice identifying Specific Offer
Space that is Available.

58.3 The location and configuration of the Specific Offer Space shall be
determined by Landlord in its reasonable discretion; provided that Landlord
shall have no obligations to designate Specific Offer Space that would result in
any space not included in the Specific Offer Space being not Configured For
Leasing (as defined below). For purposes of this Lease, “Configured For Leasing”
means the applicable space must have convenient access to the central corridor
on the applicable floor and must have a size and configuration that complies
with all applicable building codes and other laws and is such that Landlord
judges, in its reasonable discretion, that Landlord will be able to lease such
space to a third party. The Availability Notice shall:

(a) Describe the particular Specific Offer Space (including rentable area,
usable area and location);

(b) Include an attached floor plan identifying such space;

(c) State the date (the “Specific Offer Space Delivery Date”) the space will be
available for delivery to Tenant;

(d) Specify the Base Rent for the Specific Offer Space;

(e) Specify the increase in the security deposit that will apply to reflect the
addition of the Specific Offer Space to the Premises; and

(f) If the Specific Offer Space Delivery Date is after the third
(3rd) anniversary of the Suite 201 Third Expansion Space Commencement Date,
specify the length of the term of the leasing of the Specific Offer Space that
will be available (the “Specific Offer Space Term”).

58.4 If Tenant wishes to exercise Tenant’s rights set forth in this Article 58
with respect to the Specific Offer Space, then within five (5) business days of
delivery of the Availability Notice to Tenant, Tenant shall deliver irrevocable
notice to Landlord (the “First Offer Exercise Notice”) offering to lease the
Specific Offer Space on the terms and conditions as may be specified by Landlord
in the Availability Notice.

58.5 In the event Tenant fails to give a First Offer Exercise Notice in response
to any Availability Notice, Tenant shall have no further rights to receive an
Availability Notice and Tenant’s rights under this Article 58 shall terminate
and Landlord shall be free to lease the Offer Space to anyone on any terms at
any time during the Term, without any obligation to provide Tenant with any
further right to lease that space.

 

-3-



--------------------------------------------------------------------------------

58.6 If Tenant timely and validly gives the First Offer Exercise Notice, then
beginning on the Specific Offer Space Delivery Date and continuing (i) if the
Specific Offer Space Delivery Date is on or before the third (3rd) anniversary
of the Suite 201 Third Expansion Space Commencement Date, for the balance of the
Term (including any extensions), or (ii) if the Specific Offer Space Delivery
Date is after the third (3rd) anniversary of the Suite 201 Third Expansion Space
Commencement Date, for the Specific Offer Space Term:

(a) The Specific Offer Space shall be part of the Premises under this Lease (so
that the term “Premises” in this Lease shall refer to the space in the Premises
immediately before the Specific Offer Space Delivery Date plus the Specific
Offer Space).

(b) Tenant’s Building Percentage with respect to the 3200 Bridge Building shall
be adjusted to reflect the increased rentable area of the Premises.

(c) Base Rent for the Specific Offer Space shall be as specified in the
Availability Notice.

(d) The security deposit Tenant must provide shall be increased by the amounts
specified in the Availability Notice.

(e) Tenant’s lease of the Specific Offer Space shall be on the same terms and
conditions as affect the original Premises from time to time, except as
otherwise provided in this section. Tenant’s obligation to pay Rent with respect
to the Specific Offer Space shall begin on the Specific Offer Space Delivery
Date. The Specific Offer Space shall be leased to Tenant in its “as-is”
condition and Landlord shall not be required to construct improvements in, or
contribute any tenant improvement allowance for, the Specific Offer Space.
Tenant’s construction of any improvements in the Specific Offer Space shall
comply with the terms of this Lease concerning alterations.

58.7 Tenant’s rights and Landlord’s obligations under this Article 58 are
expressly subject to and conditioned upon there not existing an Event of Default
by Tenant under this Lease, either at the time of delivery of the First Offer
Exercise Notice or at the time the Specific Offer Space is to be added to the
Premises.

58.8 It is understood and agreed that Tenant’s rights under this Article 58 are
personal to Tenant and not transferable. In the event of any assignment or
subletting of the Premises or any part thereof, this expansion right shall
automatically terminate and shall thereafter be null and void.

58.9 Tenant’s right of first offer under this Article 58 shall be subordinate to
all rights of tenants under leases (or subleases) of the Offer Space existing as
of the Suite 201

 

-4-



--------------------------------------------------------------------------------

Third Expansion Space Commencement Date, and all rights of other tenants of the
Project, which rights relate to the Offer Space and which rights are set forth
in leases or subleases of space in the Project existing as of the Suite 201
Third Expansion Space Commencement Date, each including any renewal, extension,
expansion, first offer, first negotiation and other similar rights (regardless
of whether such rights are executed strictly in accordance with their respective
terms or pursuant to lease amendments or new leases) (all such tenants under
existing leases of the Offer Space and other tenants of the Project,
collectively, the “Superior Right Holders”).”

2.8 Landlord agrees that in consideration of Tenant entering into this
Agreement, monthly Base Rent for the Suite 201 Third Expansion Space in the
amount of $27,431.25 shall be abated for the period from November 1, 2015
through December 31, 2015. The amount of Base Rent set forth in the table in
Section 2.3 for that period reflects that rent abatement. During such abatement
period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under the Lease. In the event of an Event of Default by
Tenant under the terms of the Lease that results in early termination pursuant
to the provisions of Article 22 of the Lease, then as part of the recovery set
forth in Article 22 of the Lease, Landlord shall be entitled to the recovery of
the monthly Base Rent that was abated under the foregoing provisions.

3. Commencing on the date that is fourteen (14) days prior to the Suite 201
Third Expansion Space Commencement Date, Tenant shall be entitled to have early
access to the Suite 201 Third Expansion Space without the obligation for payment
of rent and operating expenses for the purposes of installing its furniture,
fixtures, cabling, files and equipment; and provided that (a) Tenant first
provides Landlord with all insurance required by the terms of the Lease,
modified to apply to the Suite 201 Third Expansion Space, (b) all construction
by Tenant shall be performed in accordance with the terms of the Lease,
including without limitation Article 15 and Exhibit L, and (c) Tenant has
coordinated its schedule of early entry with Landlord to Landlord’s reasonable
satisfaction.

4. The taking of possession of the Suite 201 Third Expansion Space by Tenant
shall be conclusive evidence that the Suite 201 Third Expansion Space and the
3200 Bridge Building were in good and satisfactory condition at the time
possession was taken by Tenant. Except as otherwise expressly stated above,
neither Landlord nor Landlord’s agents have made any representations or promises
with respect to the condition of the 3200 Bridge Building, the Suite 201 Third
Expansion Space, the land upon which the 3200 Bridge Building is constructed, or
any other matter or thing affecting or related to the 3200 Bridge Building or
the Suite 201 Third Expansion Space, except as herein expressly set forth, and
no rights, easements or licenses are acquired by Tenant by implication or
otherwise except as expressly set forth in this Lease.

5. Notwithstanding Section 4 above, Landlord warrants that the roof, structural
components of the 3200 Bridge Building, the HVAC system, electrical and plumbing
systems, elevator, doors, parking lot and site lighting (the “Third Expansion
Space Covered Items”), other than those constructed by Tenant, shall be in good
operating condition on the date possession of the Suite 201 Third Expansion
Space is delivered to Tenant. If a non-compliance with such warranty exists as
of the delivery of possession, or if one of such Third

 

-5-



--------------------------------------------------------------------------------

Expansion Space Covered Items should malfunction or fail within ninety (90) days
after the delivery of possession to Tenant, Landlord shall, as Landlord’s sole
obligation with respect to such matter, promptly after receipt of written notice
from Tenant setting forth in reasonable detail the nature and extent of such
non-compliance, malfunction or failure, rectify the same at Landlord’s expense.
If Tenant does not give Landlord the required notice within ninety (90) days
after the delivery of possession of the Suite 201 Third Expansion Space to
Tenant, Landlord shall have no obligation with respect to that warranty other
than obligations regarding the Third Expansion Space Covered Items set forth
elsewhere in this Lease.

6. Effective on the date of this Agreement, the amount of the Security Deposit
required under the Lease shall be increased by $31,800.34 and Tenant shall
deposit said amount with Landlord on the date Tenant executes and delivers this
Agreement.

7. The following terms of the Fourth Amendment are hereby amended as follows:

7.1 Section 4.5 of the Fourth Amendment is deleted in its entirety and replaced
with the following: “The Maximum Parking Allocation is increased by 28.”

7.2 The last two sentences of Section 12 of the Fourth Amendment are deleted in
their entirety and replaced with the following:

“Effective on the Suite 100 Second Expansion Space Commencement Date, the amount
of the Security Deposit required under the Lease shall be increased by
$41,935.96 and Tenant shall deposit said amount with Landlord no later than the
Suite 100 Second Expansion Space Commencement Date.”

8. Except as otherwise provided herein, all of the terms and conditions of the
Original Lease shall continue to apply during the Term; provided, however, that
there shall be no rent credit, and that there shall be no improvement allowance,
Landlord construction obligations or other initial concessions with respect to
the Term, except as provided in this Agreement and the Suite 201 Tenant Work
Letter attached to this Agreement as Exhibit L.

9. Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than Cushman &
Wakefield (“Landlord’s Broker”) and CBRE, Inc. (“Tenant’s Broker”). Landlord and
Tenant shall each defend, indemnify and hold the other harmless with respect to
all claims, causes of action, liabilities, losses, costs and expenses (including
without limitation attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker, agent, finder or similar person
other than Landlord’s Broker and Tenant’s Broker. The commission with respect to
this Agreement shall be paid to Landlord’s Broker by Landlord pursuant to a
separate agreement. Landlord’s Broker will pay Tenant’s Broker a commission
pursuant to a separate agreement. Nothing in this Agreement shall impose any
obligation on Landlord to pay a commission or fee to any party other than
Landlord’s Broker.

10. Time is of the essence of this Agreement and the provisions contained
herein.

 

-6-



--------------------------------------------------------------------------------

11. As additional consideration for this Agreement, Tenant hereby certifies
that:

(a) The Original Lease of the Existing Space is in full force and effect.

(b) Tenant is in possession of the Premises denoted “Existing Space.”

(c) To Tenant’s knowledge, there are not any uncured defaults on the part of
Landlord or Tenant under the Original Lease.

(d) All required contributions by Landlord to Tenant on account of Tenant’s
improvements of the Existing Space have been received.

(e) To Tenant’s knowledge, there are no existing defenses or offsets which
Tenant or Landlord has against the enforcement of the Original Lease by Landlord
or Tenant.

(f) Tenant has not sublet any portion of the Premises denoted “Existing Space”
or assigned its interest in the Original Lease.

(g) Tenant’s representations and warranties in Section 53.1 of the Original
Lease are true and correct.

12. Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect. This Agreement shall be binding on the heirs, administrators, successors
and assigns (as the case may be) of the parties hereto. This Agreement and the
attached exhibits, which are hereby incorporated into and made a part of this
Agreement, set forth the entire agreement between the parties with respect to
the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided to Tenant in connection with entering into the Original Lease, unless
specifically set forth in this Agreement. Tenant agrees that neither Tenant nor
its agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Agreement or disseminate or distribute any information
concerning the terms, details or conditions hereof to any person, firm or entity
without obtaining the express written consent of Landlord. In the case of any
inconsistency between the provisions of the Original Lease and this Agreement,
the provisions of this Agreement shall govern and control. Submission of this
Agreement by Landlord is not an offer to enter into this Agreement but rather is
a solicitation for such an offer by Tenant. Landlord shall not be bound by this
Agreement until Landlord has executed and delivered the same to Tenant.

13. Effective as of the date hereof, all references to the “Lease” shall refer
to the Original Lease, as amended by this Agreement.

 

-7-



--------------------------------------------------------------------------------

14. As an inducement to Landlord to enter into this Agreement, Tenant hereby
represents and warrants that: (i) Tenant is not named on any list issued by the
Office of Foreign Assets Control of the United States Department of the Treasury
pursuant to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) Tenant is not acting directly or
indirectly for or on behalf of any Prohibited Person; and (iii) Tenant has not
conducted and will not conduct business and has not engaged and will not engage
in any transaction or dealing with any Prohibited Person, including without
limitation any assignment of the Lease or any subletting of all or any portion
of the Premises or the making or receiving of any contribution of funds, goods
or services to or for the benefit of a Prohibited Person. Tenant covenants and
agrees (a) to comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section are no longer
true or have been breached or if Tenant has a reasonable basis to believe that
they may no longer be true or have been breached, (c) not to use funds from any
Prohibited Person to make any payment due to Landlord under the Lease and (d) at
the request of Landlord, to provide such information as may be requested by
Landlord to determine Tenant’s compliance with the terms hereof. Any breach by
Tenant of the foregoing representations and warranties shall be deemed a default
by Tenant under this Lease and shall be covered by the indemnity provisions of
the Original Lease. The representations and warranties contained in this Section
shall be continuing in nature and shall survive the expiration or earlier
termination of the Lease.

15. It is understood that from time to time during the term of the Lease,
Landlord may be subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and as a result may be prohibited by
law from engaging in certain transactions. Tenant represents and warrants to the
best of its knowledge after due inquiry that at the time the Lease is entered
into and at any time thereafter when its terms are amended or modified, neither
Tenant nor its affiliates (within the meaning of part VI(c) of Department of
Labor Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”, as amended),
has or will have the authority to appoint or terminate The Prudential Insurance
Company of America (“Prudential”) as an investment manager to any employee
benefit plan then holding a ten percent (10%) or greater interest in the
Prudential separate account PRISA II, nor the authority to negotiate the terms
of any management agreement between Prudential and any such employee pension
benefit plan for its investment in PRISA II. Further, Tenant is not “related” to
Prudential within the meaning of part VI(h) of PTE 84-14.

16. Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, neither the 3200 Bridge Building nor the
3400 Bridge Building has undergone an inspection by a “Certified Access
Specialist” and Landlord makes no representations as to the compliance of the
Premises, the 3200 Bridge Building or the 3400 Bridge Building with
accessibility standards.

17. If Tenant is billed directly by a public utility with respect to Tenant’s
electrical usage at the Premises, upon request from time to time, Tenant shall
provide monthly electrical

 

-8-



--------------------------------------------------------------------------------

utility usage for the Premises to Landlord for the period of time requested by
Landlord (in electronic or paper format) or, at Landlord’s option, provide any
written authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity usage with respect to the Premises
directly from the applicable utility company.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

Landlord: WESTPORT OFFICE PARK, LLC, a California limited liability company By:
  The Prudential Insurance Company of   America, a New Jersey corporation,   its
member   By:  

/s/ Jeffrey D. Mills

   

Jeffrey D. Mills, Vice President

    [Printed Name and Title] Tenant: IMPERVA, INC., a Delaware corporation By:  

/s/ Anthony Bettencourt

Its:  

Anthony Bettencourt, CEO

By:  

/s/ Terry Schmid

Its:  

Terry Schmid, CFO

 

-10-



--------------------------------------------------------------------------------

EXHIBIT B-5

SUITE 201 THIRD EXPANSION SPACE

(See Attached.)

 

Exhibit B-5



--------------------------------------------------------------------------------

EXHIBIT L

SUITE 201 TENANT WORK LETTER

This Suite 201 Tenant Work Letter is attached to and made a part of that certain
Fifth Amendment to Lease dated October 28, 2015 (the “Amendment”) between
WESTPORT OFFICE PARK, LLC, a California limited liability company (“Landlord”),
and IMPERVA, INC., a Delaware corporation (“Tenant”), which amends a lease
between Landlord and Tenant (as modified from time to time, the “Lease”) more
particularly described in the Amendment. Any capitalized term used and not
otherwise defined in this Suite 201 Tenant Work Letter has the meaning given
such term in the Amendment (or, if not defined in the Amendment, the meaning
given such term in the Lease). This Suite 201 Tenant Work Letter sets forth the
terms and conditions relating to the construction of the Suite 201 Third
Expansion Space Improvements in the Suite 201 Third Expansion Space.

Section 1

BASE, SHELL AND CORE

1.1 Base, Shell and Core. Landlord has previously constructed the base, shell,
and core (i) of the Suite 201 Third Expansion Space and (ii) of the floor(s) of
the Building on which the Suite 201 Third Expansion Space are located
(collectively, the “Base, Shell, and Core”) and other improvements, and Tenant
shall accept the Base, Shell and Core and such other improvements in their
current “As-Is” condition existing as of the date of the Amendment and the Suite
201 Third Expansion Space Commencement Date. Tenant shall install in the Suite
201 Third Expansion Space certain “Suite 201 Third Expansion Space Improvements”
(as defined below) pursuant to the provisions of this Suite 201 Tenant Work
Letter. Except for Landlord’s obligation to disburse the Suite 201 Third
Expansion Space Improvement Allowance as described below, Landlord shall not be
obligated to make or pay for any alterations or improvements to the Suite 201
Third Expansion Space, the Premises, the Building or the Project.

1.2 Landlord Path of Travel Obligation. Notwithstanding anything to the contrary
contained herein, Landlord covenants to correct any failure of the path of
travel for the Suite 201 Third Expansion Space outside of the Premises to comply
with current codes, including without limitation the Americans with Disabilities
Act, as interpreted by Landlord’s architect as of the date of the Amendment, to
the extent such correction is necessary in order for Tenant to obtain a building
permit or a certificate of occupancy for the Suite 201 Third Expansion Space
Improvements in the 201 Third Expansion Space for general office purposes;
provided that nothing contained herein shall be deemed to prohibit Landlord from
obtaining a variance or relying upon a grandfathered right in order to achieve
compliance with those codes. Notwithstanding the foregoing, Landlord shall have
the right to contest any alleged violation in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by law, and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by law, and Landlord’s obligation to perform work or take such other
action to cure a violation under this Section shall apply after the exhaustion
of any and all rights to appeal or contest.

 

Exhibit L

1 of 11



--------------------------------------------------------------------------------

Section 2

SUITE 201 THIRD EXPANSION SPACE IMPROVEMENTS

2.1 Suite 201 Third Expansion Space Improvement Allowance. Tenant shall be
entitled to a one-time tenant improvement allowance (the “Suite 201 Third
Expansion Space Improvement Allowance”) in the amount of up to, but not
exceeding $10.00 per rentable square foot of the Suite 201 Third Expansion Space
(i.e., up to $73,150.00, based on 7,315 rentable square feet in the Suite 201
Third Expansion Space), for the costs relating to the initial design and
construction of Tenant’s improvements which are permanently affixed to the Suite
201 Third Expansion Space (the “Suite 201 Third Expansion Space Improvements”);
provided, however, that Landlord shall have no obligation to disburse all or any
portion of the Suite 201 Third Expansion Space Improvement Allowance to Tenant
unless Tenant makes a request for disbursement pursuant to the terms and
conditions of Section 2.2 below prior to that date which is twelve (12) months
after the Suite 201 Third Expansion Space Commencement Date. In no event shall
Landlord be obligated to make disbursements pursuant to this Suite 201 Tenant
Work Letter in a total amount which exceeds the Suite 201 Third Expansion Space
Improvement Allowance. Tenant shall not be entitled to receive any cash payment
or credit against Rent or otherwise for any unused portion of the Suite 201
Third Expansion Space Improvement Allowance which is not used to pay for the
Suite 201 Third Expansion Space Improvement Allowance Items (as such term is
defined below). In no event shall the Suite 201 Third Expansion Space
Improvement Allowance be used for purposes of constructing improvements in the
Premises for purposes of offering space for sublease or for the benefit of a
subtenant. Notwithstanding anything contained in this Agreement to the contrary,
the Suite 201 Third Expansion Space Improvement Allowance may, in Tenant’s
unfettered and absolute discretion, be allocated partially to the Suite 201
Third Expansion Space Improvements or partially to the design and construction
of Tenant’s improvements that are permanently affixed to the Existing Space (the
“Existing Space Improvements”). The intention of this provision is to provide
complete discretion to Tenant to allocate the Suite 201 Third Expansion Space
Improvement Allowance between the Suite 201 Third Expansion Space Improvements
and the Existing Space Improvements. For purposes of approvals, disbursement of
funds, removal, restoration and other process provisions, Existing Space
Improvements shall be treated under this Agreement as though they were Suite 201
Third Expansion Space Improvements.

2.2 Disbursement of the Suite 201 Third Expansion Space Improvement Allowance.

2.2.1 Suite 201 Third Expansion Space Improvement Allowance Items. Except as
otherwise set forth in this Suite 201 Tenant Work Letter, the Suite 201 Third
Expansion Space Improvement Allowance shall be disbursed by Landlord only for
the

 

Exhibit L

2 of 11



--------------------------------------------------------------------------------

following items and costs (collectively, the “Suite 201 Third Expansion Space
Improvement Allowance Items”):

2.2.1.1 Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Suite 201 Tenant Work Letter, and
payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Suite 201 Tenant Work Letter;

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Suite 201 Third Expansion Space Improvements;

2.2.1.3 The cost of construction of the Suite 201 Third Expansion Space
Improvements, including, without limitation, contractors’ fees and general
conditions, testing and inspection costs, costs of utilities, trash removal,
parking and hoists, and the costs of after-hours freight elevator usage.

2.2.1.4 The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 The cost of any changes to the Construction Drawings or Suite 201 Third
Expansion Space Improvements required by applicable laws and building codes
(collectively, “Code”);

2.2.1.6 Sales and use taxes and Title 24 fees;

2.2.1.7 The “Coordination Fee,” as that term is defined in Section 4.2.2.2 of
this Suite 201 Tenant Work Letter;

2.2.1.8 The costs and expenses associated with complying with all national,
state and local codes, including California Energy Code, Title 24, including,
without limitation, all costs associated with any lighting or HVAC retrofits
required thereby; and

2.2.1.9 All other costs to be expended by Landlord in connection with the
construction of the Suite 201 Third Expansion Space Improvements.

2.2.2 Disbursement of Suite 201 Third Expansion Space Improvement Allowance.
Subject to Section 2.1 above, during the construction of the Suite 201 Third
Expansion Space Improvements, Landlord shall make monthly disbursements of the
Suite 201 Third Expansion Space Improvement Allowance for Suite 201 Third
Expansion Space Improvement Allowance Items for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows:

2.2.2.1 Monthly Disbursements. On or before the twenty-fifth (25th) day of each
calendar month during the construction of the Suite 201 Third Expansion Space
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to

 

Exhibit L

3 of 11



--------------------------------------------------------------------------------

Landlord: (i) a request for payment of the “Contractor,” as that term is defined
in Section 4.1 below, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Suite 201
Third Expansion Space Improvements in the Suite 201 Third Expansion Space,
detailing the portion of the work completed and the portion not completed, and
demonstrating that the relationship between the cost of the work completed and
the cost of the work to be completed complies with the terms of the
“Construction Budget,” as that term is defined in Section 4.2.1 below;
(ii) invoices from all of “Tenant’s Agents,” as that term is defined in
Section 4.1.2 below, for labor rendered and materials delivered to the Suite 201
Third Expansion Space; (iii) executed mechanic’s lien releases from all of
Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132, 8134,
8136 or 8138; and (iv) all other information reasonably requested by Landlord.
Tenant’s request for payment shall be deemed Tenant’s acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant’s
payment request. On or before the last day of the following calendar month,
Landlord shall deliver a check to Tenant made jointly payable to Contractor and
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the “Final Retention”)
and (B) the balance of any remaining available portion of the Suite 201 Third
Expansion Space Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings”, as that term is
defined in Section 3.4 below, or due to any substandard work, or for any other
reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Suite 201 Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and Contractor
shall be delivered by Landlord to Tenant following the completion of
construction of the Suite 201 Third Expansion Space, provided that (i) Tenant
delivers to Landlord properly executed mechanics lien releases in compliance
with both California Civil Code Section 8134 and either Section 8136 or
Section 8138, and (ii) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building.

2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Suite 201 Third Expansion Space Improvement Allowance to the extent costs
are incurred by Tenant for Suite 201 Third Expansion Space Improvement Allowance
Items.

2.2.3 Specifications for Building Standard Components. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Suite 201 Third Expansion Space Improvements in
the Premises which Specifications have been received by Tenant. Unless otherwise
agreed to by Landlord, the Suite 201 Third Expansion Space Improvements shall
comply with the Specifications. Landlord may make changes to the Specifications
from time to time.

 

Exhibit L

4 of 11



--------------------------------------------------------------------------------

Section 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the “Architect”) approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings. Tenant
shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Suite 201 Third Expansion Space. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.” All Construction Drawings shall comply with the
drawing format and specifications reasonably determined by Landlord, and shall
be subject to Landlord’s approval. Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
base building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection therewith.
Landlord’s review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord’s review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require, and (ii) deliver such revised Final Space Plan to
Landlord.

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Suite 201 Third

 

Exhibit L

5 of 11



--------------------------------------------------------------------------------

Expansion Space Improvements (collectively, the “Final Working Drawings”), and
shall submit the same to Landlord for Landlord’s approval. Tenant shall supply
Landlord with four (4) copies signed by Tenant of such Final Working Drawings.
Landlord shall advise Tenant within five (5) business days after Landlord’s
receipt of the Final Working Drawings for the Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly (i) revise the Final Working Drawings in accordance with such
review and any disapproval of Landlord in connection therewith, and (ii) deliver
such revised Final Working Drawings to Landlord.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

Section 4

CONSTRUCTION OF THE SUITE 201 THIRD EXPANSION SPACE IMPROVEMENTS

4.1 Tenant’s Selection of Contractor and Tenant’s Agents.

4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Suite 201 Third Expansion Space Improvements. Such general
contractor (“Contractor”) shall be selected by Tenant from a list of general
contractors supplied by Landlord, and Tenant shall deliver to Landlord notice of
its selection of the Contractor upon such selection.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by Landlord, which approval shall not be unreasonably withheld or
delayed; provided that, in any event, Tenant must contract with Landlord’s base
building subcontractors for any mechanical, electrical, plumbing, life safety,
structural, heating, ventilation, and air-conditioning work in the Premises. If
requested by Landlord, Tenant’s Agents shall all be union labor in compliance
with the master labor agreements existing between trade unions and the local
chapter of the Associated General Contractors of America.

 

Exhibit L

6 of 11



--------------------------------------------------------------------------------

4.2 Construction of Suite 201 Third Expansion Space Improvements by Tenant’s
Agents.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Suite 201 Third Expansion Space Improvements, and after
Tenant has accepted all bids for the Suite 201 Third Expansion Space
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the “Final Costs Statement”), by trade, of the final costs to be
incurred, or which have been incurred, as set forth more particularly in
Section 2.2.1.1 through 2.2.1.8 above, in connection with the design and
construction of the Suite 201 Third Expansion Space Improvements to be performed
by or at the direction of Tenant or the Contractor which costs form a basis for
the amount of the Contract, if any (the “Final Costs”). Prior to the
commencement of construction of the Suite 201 Third Expansion Space
Improvements, Tenant shall supply Landlord with cash in an amount (the
“Over-Allowance Amount”) by which the Final Costs exceed the Suite 201 Third
Expansion Space Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Suite 201 Third Expansion Space
Improvements). The Over-Allowance Amount shall be disbursed by Landlord prior to
the disbursement of any of the then remaining portion of the Suite 201 Third
Expansion Space Improvement Allowance, and such disbursement shall be pursuant
to the same procedure as the Suite 201 Third Expansion Space Improvement
Allowance. In the event that, after the Final Costs have been delivered by
Landlord to Tenant, the costs relating to the design and construction of the
Suite 201 Third Expansion Space Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs shall, to
the extent they exceed the remaining balance of the Suite 201 Third Expansion
Space Improvement Allowance, be paid by Tenant to Landlord immediately as an
addition to the Over-Allowance Amount and, in any event, prior to the
commencement of the construction of such changes, or, at Landlord’s option,
Tenant shall make payments for such additional costs out of its own funds, but
Tenant shall continue to provide Landlord with the documents described in
Sections 2.2.2.1(i), (ii), (iii) and (iv) above, for Landlord’s approval, prior
to Tenant paying such costs.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Suite 201 Third
Expansion Space Improvement Work. Tenant’s and Tenant’s Agents’ construction of
the Suite 201 Third Expansion Space Improvements shall comply with the
following: (i) the Suite 201 Third Expansion Space Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, interfere with, obstruct, or delay,
the work of Landlord’s base building contractor and subcontractors with respect
to the Base, Shell and Core or any other work in the Building; (iii) Tenant’s
Agents shall submit schedules of all work relating to the Tenant’s Improvements
to Contractor and Contractor shall, within five (5) business days of receipt
thereof, inform Tenant’s Agents of any changes which are necessary thereto, and
Tenant’s Agents shall adhere to such corrected schedule; and (iv) Tenant shall
abide by all rules made

 

Exhibit L

7 of 11



--------------------------------------------------------------------------------

by Landlord’s Building contractor or Landlord’s Building manager with respect to
the use of freight, loading dock and service elevators, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Suite 201 Tenant Work Letter, including, without
limitation, the construction of the Suite 201 Third Expansion Space
Improvements.

4.2.2.2 Coordination Fee. Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to the product of (i) one
percent (1%), and (ii) the sum of the Suite 201 Third Expansion Space
Improvement Allowance, the Over-Allowance Amount, as such amount may be
increased hereunder, and any other amounts expended by Tenant in connection with
the design and construction of the Suite 201 Third Expansion Space Improvements,
which Coordination Fee shall be for services relating to the coordination of the
construction of the Suite 201 Third Expansion Space Improvements.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Suite 201
Third Expansion Space Improvements and/or Tenant’s disapproval of all or any
portion of any request for payment. Such indemnity by Tenant, as set forth in
the Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary (i) to permit Tenant to complete the Suite
201 Third Expansion Space Improvements, and (ii) to enable Tenant to obtain any
building permit or certificate of occupancy for the Premises.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Suite 201
Third Expansion Space Improvements, and such other insurance as Landlord may
require, it being understood and agreed that the Suite 201 Third Expansion Space
Improvements shall be insured by Tenant pursuant to the Lease immediately upon
completion thereof. Such insurance shall be in amounts and shall include such
extended coverage endorsements as may be reasonably required by Landlord, and in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Suite 201 Third Expansion Space Improvements and

 

Exhibit L

8 of 11



--------------------------------------------------------------------------------

before the Contractor’s equipment is moved onto the site. All such policies of
insurance must contain a provision that the company writing said policy will
give Landlord thirty (30) days prior written notice of any cancellation. In the
event that the Suite 201 Third Expansion Space Improvements are damaged by any
cause during the course of the construction thereof, Tenant shall immediately
repair the same at Tenant’s sole cost and expense. All policies carried under
this Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may
appear, as well as Contractor and Tenant’s Agents, and shall name as additional
insureds Landlord’s Property Manager, Landlord’s Asset Manager, and all
mortgagees and ground lessors of the Building. All insurance, except Workers’
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.3
of this Suite 201 Tenant Work Letter.

4.2.3 Governmental Compliance. The Suite 201 Third Expansion Space Improvements
shall comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the Suite
201 Third Expansion Space Improvements at all times, provided however, that
Landlord’s failure to inspect the Suite 201 Third Expansion Space Improvements
shall in no event constitute a waiver of any of Landlord’s rights hereunder nor
shall Landlord’s inspection of the Suite 201 Third Expansion Space Improvements
constitute Landlord’s approval of the same. Should Landlord disapprove any
portion of the Suite 201 Third Expansion Space Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Suite 201 Third Expansion Space Improvements shall be rectified by Tenant at
no expense to Landlord, provided however, that in the event Landlord determines
that a defect or deviation exists or disapproves of any matter in connection
with any portion of the Suite 201 Third Expansion Space Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord deems necessary, at Tenant’s expense and without incurring
any liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Suite 201 Third Expansion Space Improvements until such
time as the defect, deviation and/or matter is corrected to Landlord’s
satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Amendment, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor

 

Exhibit L

9 of 11



--------------------------------------------------------------------------------

regarding the progress of the preparation of Construction Drawings and the
construction of the Suite 201 Third Expansion Space Improvements, which meetings
shall be held at a location designated by Landlord, and Landlord and/or its
agents shall receive prior notice of, and shall have the right to attend, all
such meetings, and, upon Landlord’s request, certain of Tenant’s Agents shall
attend such meetings. In addition, minutes shall be taken at all such meetings,
a copy of which minutes shall be promptly delivered to Landlord. One such
meeting each month shall include the review of Contractor’s current request for
payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within fifteen (15) days
after completion of construction of the Suite 201 Third Expansion Space
Improvements, Tenant shall cause a Notice of Completion to be recorded in the
office of the Recorder of the County in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same on
behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and
expense. At the conclusion of construction, (i) Tenant shall cause the Architect
and Contractor (A) to update the Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction, (B) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, (C) to deliver to
Landlord two (2) sets of sepias of such as-built drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises, and
(D) to deliver to Landlord a computer disk containing the Approved Working
Drawings in AutoCAD format, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery of the
Contract to Landlord under Section 4.2.1 of this Suite 201 Tenant Work Letter,
Tenant shall furnish Landlord with a schedule setting forth the projected date
of the completion of the Suite 201 Third Expansion Space Improvements and
showing the critical time deadlines for each phase, item or trade relating to
the construction of the Suite 201 Third Expansion Space Improvements.

Section 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Terry Schmid as its sole
representative with respect to the matters set forth in this Suite 201 Tenant
Work Letter, who shall have full authority and responsibility to act on behalf
of the Tenant as required in this Suite 201 Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Christine Scheerer as its
sole representative with respect to the matters set forth in this Suite 201
Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Suite 201 Tenant Work Letter.

 

Exhibit L

10 of 11



--------------------------------------------------------------------------------

5.3 Time of the Essence in This Suite 201 Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant under the Lease or a
default by Tenant under this Suite 201 Tenant Work Letter has occurred and is
continuing at any time on or before the substantial completion of the Suite 201
Third Expansion Space, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, at law and/or in equity, Landlord
shall have the right to withhold payment of all or any portion of the Suite 201
Third Expansion Space Improvement Allowance and/or Landlord may cause Contractor
to cease the construction of the Premises (in which case, Tenant shall be
responsible for any delay in the substantial completion of the Premises caused
by such work stoppage), and (ii) all other obligations of Landlord under the
terms of this Suite 201 Tenant Work Letter shall be forgiven until such time as
such default is cured pursuant to the terms of the Lease (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such inaction by Landlord). In addition, if the Lease is terminated
prior to the Suite 201 Third Expansion Space Commencement Date, for any reason
due to an Event of Default by Tenant under the Lease or a default under this
Suite 201 Tenant Work Letter, in addition to any other remedies available to
Landlord under the Lease, at law and/or in equity, Tenant shall pay to Landlord,
as Additional Rent under the Lease, within five (5) days of receipt of a
statement therefor, any and all costs (if any) incurred by Landlord (including
any portion of the Suite 201 Third Expansion Space Improvement Allowance
disbursed by Landlord) and not reimbursed or otherwise paid by Tenant through
the date of such termination in connection with the Suite 201 Third Expansion
Space Improvements to the extent planned, installed and/or constructed as of
such date of termination, including, but not limited to, any costs related to
the removal of all or any portion of the Suite 201 Third Expansion Space
Improvements and restoration costs related thereto.

5.5 Test Fit. If Landlord elects in its sole and absolute discretion to obtain a
“test fit” for the Suite 201 Third Expansion Space from WK Design Group, then
Landlord shall be solely responsible for the cost and expense for said test fit,
and the same shall not be deducted from the Suite 201 Third Expansion Space
Improvement Allowance.

5.6 Removal. Upon submission of the plans for the Suite 201 Third Expansion
Space Improvements for Landlord’s approval, Tenant may request prior to the
installation of specific fixtures, equipment or improvements in the Premises,
that Landlord agree not to require Tenant to remove such items upon expiration
or termination of the Lease or agree to permit Tenant to remove any item it may
otherwise not be permitted to remove under the terms of the Lease. Such consent,
which may be granted or denied in Landlord’s sole discretion, must be granted in
writing prior to the installation of the subject items in order to be binding
against Landlord.

 

Exhibit L

11 of 11